Case MDL No. 2942 Document 6-6 Filed 04/23/20 Page 1 of 15




         EXHIBIT 6
4/23/2020                                         WAWD
                          Case MDL No. 2942 Document 6-6CM/ECF Version
                                                           Filed       1.3
                                                                  04/23/20 Page 2 of 15
                                     Query       Reports         Utilities   Help    Log Out

                                                                                                                JURYDEMAND

                                          U.S. District Court
             United States District Court for the Western District of Washington (Seattle)
                         CIVIL DOCKET FOR CASE #: 2:20-cv-00616-TSZ


 Marler v. Aspen American Insurance Company                                         Date Filed: 04/22/2020
 Assigned to: Judge Thomas S. Zilly                                                 Jury Demand: Plaintiff
 Cause: 28:1332 Diversity-Breach of Contract                                        Nature of Suit: 110 Insurance
                                                                                    Jurisdiction: Diversity
 Plaintiff
 Wade K Marler                                                       represented by Amy C Williams-Derry
 DDS                                                                                KELLER ROHRBACK LLP (WA)
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Email: awilliams-
                                                                                    derry@kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Gretchen Freeman Cappio
                                                                                    KELLER ROHRBACK LLP (WA)
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Fax: 206-623-3384
                                                                                    Email: gcappio@kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Ian S Birk
                                                                                    KELLER ROHRBACK LLP (WA)
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052
                                                                                    206-623-1900
                                                                                    Email: ibirk@kellerrohrback.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Irene Margret Hecht
                                                                                    KELLER ROHRBACK
                                                                                    1201 3RD AVE
                                                                                    STE 3200
                                                                                    SEATTLE, WA 98101-3052

https://ecf.wawd.uscourts.gov/cgi-bin/DktRpt.pl?688883802077541-L_1_0-1                                                 1/2
4/23/2020                                         WAWD
                          Case MDL No. 2942 Document 6-6CM/ECF Version
                                                           Filed       1.3
                                                                  04/23/20   Page 3 of 15
                                                                   206-623-1900
                                                                   Fax: 206-623-3384
                                                                   Email: IHecht@Kellerrohrback.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                                     Lynn Lincoln Sarko
                                                                                     KELLER ROHRBACK LLP (WA)
                                                                                     1201 3RD AVE
                                                                                     STE 3200
                                                                                     SEATTLE, WA 98101-3052
                                                                                     206-623-1900
                                                                                     Fax: 206-623-3384
                                                                                     Email: lsarko@kellerrohrback.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

                                                                                     Maureen M Falecki
                                                                                     KELLER ROHRBACK
                                                                                     1201 3RD AVE
                                                                                     STE 3200
                                                                                     SEATTLE, WA 98101-3052
                                                                                     206-623-1900
                                                                                     Email: mfalecki@kellerrohrback.com
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED


 V.
 Defendant
 Aspen American Insurance Company


  Date Filed           # Docket Text
  04/22/2020           1 COMPLAINT CLASS ACTION against defendant(s) Aspen American Insurance Company
                         with JURY DEMAND (Receipt # AWAWDC-6288047), filed by Wade K. Marler, DDS.
                         (Attachments: # 1 Civil Cover Sheet, # 2 Summons)(Birk, Ian) (Entered: 04/22/2020)
  04/23/2020               Judge Thomas S. Zilly added. (CDA) (Entered: 04/23/2020)
  04/23/2020           2 Summons Electronically Issued as to defendant Aspen American Insurance Company
                         (CDA) (Entered: 04/23/2020)



                                                        PACER Service Center
                                                            Transaction Receipt
                                                               04/23/2020 15:14:27
                                   PACER Login: kparks66              Client Code:   33255-2
                                   Description:      Docket Report Search Criteria: 2:20-cv-00616-TSZ
                                   Billable Pages: 2                  Cost:          0.20


https://ecf.wawd.uscourts.gov/cgi-bin/DktRpt.pl?688883802077541-L_1_0-1                                                   2/2
              Case
               Case2:20-cv-00616-TSZ
                    MDL No. 2942 Document
                                     Document
                                          6-6 1 Filed
                                                 Filed04/23/20
                                                       04/22/20 Page
                                                                 Page4 1ofof1512




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
 9   WADE K. MARLER, DDS, individually and on
     behalf of all others similarly situated,
10                                                       No.
                                            Plaintiff,
11                                                       COMPLAINT—CLASS ACTION
            v.
12                                                       JURY DEMAND
     ASPEN AMERICAN INSURANCE
13   COMPANY,
14
                                       Defendant.
15

16                                     I.        INTRODUCTION

17          Plaintiff, WADE K. MARLER, DDS (“Marler”), individually and on behalf of all other
18   similarly situated members of the defined national class (the “Class Members”), by and through
19
     the undersigned attorneys, brings this class action against Aspen American Insurance Company
20
     (“Aspen” or “Defendant”) and alleges as follows based on personal knowledge and information
21
     and belief:
22

23                              II.     JURISDICTION AND VENUE

24          1.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness

25   Act of 2005, 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship
26   from Defendant, there are 100 or more Class members nationwide, and the aggregate amount in


     COMPLAINT—CLASS ACTION - 1                                       K E L L E R R O H R B AC K    L.L.P.
                                                                          1201 Third A venue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case
               Case2:20-cv-00616-TSZ
                    MDL No. 2942 Document
                                     Document
                                          6-6 1 Filed
                                                 Filed04/23/20
                                                       04/22/20 Page
                                                                 Page5 2ofof1512



     controversy exceeds $5,000,000. The Court has supplemental jurisdiction over Plaintiffs’ state
 1

 2   law claims under 28 U.S.C. § 1367.

 3          2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(3) because the

 4   Court has personal jurisdiction over Defendant, a substantial portion the alleged wrongdoing
 5
     occurred in this District and the state of Washington, and Defendant has sufficient contacts with
 6
     this District and the state of Washington.
 7
            3.      Venue is proper in the Western District of Washington pursuant to 28 U.S.C.
 8
     § 1391(b)(2) because a substantial part of the events or omissions giving rise to the claims at
 9

10   issue in this Complaint arose in this District. Plaintiff’s place of business is located in

11   Covington, WA, King County. This action is therefore appropriately filed in the Seattle Division
12   because a substantial portion of the events giving rise to this lawsuit arose in King County.
13
                                              III.    PARTIES
14
            4.      Plaintiff WADE K. MARLER, DDS, operates a family dentistry practice located
15
     at 17203 SE 270th Pl., Covington, WA 98502.
16
            5.      Defendant Aspen American Insurance Company is an insurance carrier
17

18   incorporated and domiciled in the State of Texas, with its principal place of business in Rocky

19   Hill, Connecticut.

20                                   IV.     NATURE OF THE CASE
21          6.      Due to COVID-19 and a state-ordered mandated closure, Plaintiff cannot provide
22
     dentistry services. Plaintiff intended to rely on his business insurance to keep his business as a
23
     going concern. This lawsuit is filed to ensure that Plaintiff and other similarly-situated
24
     policyholders receive the insurance benefits to which they are entitled and for which they paid.
25

26


     COMPLAINT—CLASS ACTION - 2                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
               Case
                Case2:20-cv-00616-TSZ
                     MDL No. 2942 Document
                                      Document
                                           6-6 1 Filed
                                                  Filed04/23/20
                                                        04/22/20 Page
                                                                  Page6 3ofof1512



             7.     Defendant Aspen issued one or more insurance policies to Plaintiff, including
 1

 2   Building, Blanket Dental Practice Personal Property and Income Coverage Part and related

 3   endorsements, insuring Plaintiff’s property and business practice and other coverages, with

 4   effective dates of September 19, 2019 to September 19, 2020.
 5
             8.     Plaintiff’s business property includes property owned and/or leased by Plaintiff
 6
     and used for general business purposes for the specific purpose of dentistry and other business
 7
     activities.
 8
             9.     Defendant Aspen’s insurance policy issued to Plaintiff promises to pay Plaintiff
 9

10   for “ALL RISK OF DIRECT PHYSICAL LOSS” to covered property and includes coverage for

11   risks of both “loss of or damage to” covered property.
12           10.    Defendant Aspen’s policy issued to Plaintiff includes Practice Income Coverage,
13
     Extra Expense Coverage, Extended Practice Income Coverage and Civil Authority Coverage.
14
             11.    Plaintiff paid all premiums for the coverage when due.
15
             12.    On or about January 2020, the United States of America saw its first cases of
16

17   persons infected by COVID-19, which has been designated a worldwide pandemic.

18           13.    In light of this pandemic, Washington Governor Jay Inslee issued certain

19   proclamations and orders affecting many persons and businesses in Washington, whether
20   infected with COVID-19 or not, requiring certain public health precautions. Among other
21
     things, Governor Inslee’s “Stay Home, Stay Healthy” order required the closure of all non-
22
     essential businesses, including Plaintiff’s dental practice.
23
             14.    By order of Governor Inslee, dentists including Plaintiff were prohibited from
24

25   practicing dentistry but for urgent and emergency procedures.

26


     COMPLAINT—CLASS ACTION - 3                                        K E L L E R R O H R B AC K      L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case
               Case2:20-cv-00616-TSZ
                    MDL No. 2942 Document
                                     Document
                                          6-6 1 Filed
                                                 Filed04/23/20
                                                       04/22/20 Page
                                                                 Page7 4ofof1512



            15.       Plaintiff’s property sustained direct physical loss and/or damages related to
 1

 2   COVID19 and/or the proclamations and orders.

 3          16.       Plaintiff’s property will continue to sustain direct physical loss or damage

 4   covered by the Aspen policy or policies, including but not limited to business interruption, extra
 5
     expense, interruption by civil authority, and other expenses.
 6
            17.       Plaintiff’s property cannot be used for its intended purposes.
 7
            18.       As a result of the above, Plaintiff has experienced and will experience loss
 8
     covered by the Aspen policy or policies.
 9

10          19.       Upon information and belief, Aspen denied coverage for other similarly situated

11   policyholders.
12                               V.      CLASS ACTION ALLEGATIONS
13          20.       This matter is brought by Plaintiff on behalf of himself and those similarly
14
     situated, under Federal Rules of Civil Procedure 23(b)(1), 23(b)(2), and 23(b)(3).
15
            21.       The Classes that Plaintiff seek to represent are defined at this time as:
16
                      A.     Practice Income Breach of Contract Class: All persons and entities in
17

18          the United States insured under an Aspen policy with Practice Income coverage who

19          suffered a suspension of their practice at the covered premises related to COVID-19

20          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities
21
            and whose Practice Income claim was denied by Aspen.
22
                      B.     Practice Income Declaratory Relief Class: All persons and entities in the
23
            United States insured under an Aspen policy with Practice Income coverage who
24
            suffered a suspension of their practice at the covered premises related to COVID-19
25

26          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities.


     COMPLAINT—CLASS ACTION - 4                                            K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
            Case
             Case2:20-cv-00616-TSZ
                  MDL No. 2942 Document
                                   Document
                                        6-6 1 Filed
                                               Filed04/23/20
                                                     04/22/20 Page
                                                               Page8 5ofof1512



                   C.     Extra Expense Breach of Contract Class: All persons and entities in the
 1

 2        United States insured under an Aspen policy with Extra Expense coverage who incurred

 3        expenses while seeking to minimize the suspension of business at the covered premises

 4        in connection with COVID-19 and/or orders issued by Governor Inslee, other
 5
          Governors, and/or other civil authorities and whose Extra Expense claim was denied by
 6
          Aspen.
 7
                   D.     Extra Expense Declaratory Relief Class: All persons and entities in the
 8
          United States insured under an Aspen policy with Extra Expense coverage who incurred
 9

10        expenses while seeking to minimize the suspension of business at the covered premises

11        in connection with COVID-19 and/or orders issued by Governor Inslee, other
12        Governors, and/or other civil authorities.
13
                   E.     Extended Practice Income Breach of Contract Class: All persons and
14
          entities in the United States insured under an Aspen policy with Extended Practice
15
          Income coverage who suffered a suspension of their practice at the covered premises
16

17        related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or

18        other civil authorities and whose Extended Practice Income claim was denied by Aspen.

19                 F.     Extended Practice Income Declaratory Relief Class: All persons and
20        entities in the United States insured under an Aspen policy with Extended Practice
21
          Income coverage who suffered a suspension of their practice at the covered premises
22
          related to COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or
23
          other civil authorities.
24

25                 G.     Civil Authority Breach of Contract Class: All persons and entities in the

26        United States insured under an Aspen policy with Civil Authority coverage who suffered


     COMPLAINT—CLASS ACTION - 5                                      K E L L E R R O H R B AC K    L.L.P.
                                                                         1201 Third A venue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
              Case
               Case2:20-cv-00616-TSZ
                    MDL No. 2942 Document
                                     Document
                                          6-6 1 Filed
                                                 Filed04/23/20
                                                       04/22/20 Page
                                                                 Page9 6ofof1512



            a suspension of their practice at the covered premises related to the impact of COVID-19
 1

 2          and/or orders issued by Governor Inslee, other Governors, and/or other civil authorities

 3          and whose Civil Authority claim was denied by Aspen.

 4                  H.      Civil Authority Declaratory Relief Class: All persons and entities in the
 5
            United States insured under an Aspen policy with Civil Authority coverage who suffered
 6
            a suspension of their practice at the covered premises related to COVID-19 and/or orders
 7
            issued by Governor Inslee, other Governors, and/or other civil authorities.
 8
            22.     Excluded from the Class are Defendant’s officers, directors, and employees; the
 9

10   judicial officers and associated court staff assigned to this case; and the immediate family

11   members of such officers and staff. Plaintiff Marler reserves the right to amend the Class
12   definition based on information obtained in discovery.
13
            23.     This action may properly be maintained on behalf of each proposed Class under
14
     the criteria of Rule 23 of the Federal Rules of Civil Procedure.
15
            24.     Numerosity: The members of the Class are so numerous that joinder of all
16

17   members would be impractical. Plaintiff is informed and believes that the proposed Class

18   contains thousands of members. The precise number of class members can be ascertained

19   through discovery, which will include Defendant’s records of policyholders.
20          25.     Commonality and Predominance: Common questions of law and fact
21
     predominate over any questions affecting only individual members of the Class. Common
22
     questions include, but are not limited to, the following:
23
                    A.      Whether the class members suffered covered losses based on common
24

25          policies issued to members of the Class;

26


     COMPLAINT—CLASS ACTION - 6                                          K E L L E R R O H R B AC K    L.L.P.
                                                                             1201 Third A venue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
            Case
            Case2:20-cv-00616-TSZ
                 MDL No. 2942 Document
                                  Document
                                       6-6 1Filed
                                              Filed
                                                  04/23/20
                                                    04/22/20Page
                                                             Page107ofof15
                                                                         12



                  B.     Whether Aspen acted in a manner common to the class and wrongfully
 1

 2        denied claims for coverage relating to COVID-19 and/or orders issued by Governor

 3        Inslee, other Governors, and/or other civil authorities;

 4                C.     Whether Practice Income coverage in Aspen’s policies of insurance
 5
          applies to a suspension of practice relating to COVID-19 and/or orders issued by
 6
          Governor Inslee, other Governors, and/or other civil authorities;
 7
                  D.     Whether Extra Expense coverage in Aspen’s policies of insurance applies
 8
          to efforts to minimize a loss relating to COVID-19 and/or orders issued by Governor
 9

10        Inslee, other Governors, and/or other civil authorities;

11                E.     Whether Extended Practice Income coverage in Aspen’s policies of
12        insurance applies to a suspension of practice relating to COVID-19 and/or orders issued
13
          by Governor Inslee, other Governors, and/or civil authorities;
14
                  F.     Whether Civil Authority coverage in Aspen’s policies of insurance
15
          applies to a suspension of practice relating to COVID-19 and/or orders issued by
16

17        Governor Inslee, other Governors, and/or civil authorities;

18                G.     Whether Aspen has breached its contracts of insurance through a blanket

19        denial of all claims based on business interruption, income loss or closures related to
20        COVID-19 and/or orders issued by Governor Inslee, other Governors, and/or other civil
21
          authorities;
22
                  H.     Whether, because of Defendant’s conduct, Plaintiff and the class
23
          members have suffered damages; and if so, the appropriate amount thereof; and
24

25

26


     COMPLAINT—CLASS ACTION - 7                                         K E L L E R R O H R B AC K    L.L.P.
                                                                            1201 Third A venue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case
               Case2:20-cv-00616-TSZ
                    MDL No. 2942 Document
                                     Document
                                          6-6 1Filed
                                                 Filed
                                                     04/23/20
                                                       04/22/20Page
                                                                Page118ofof15
                                                                            12



                        I.     Whether, because of Defendant’s conduct, Plaintiff and the class
 1

 2            members are entitled to equitable and declaratory relief, and if so, the nature of such

 3            relief.

 4            26.       Typicality: Plaintiff’s claims are typical of the claims of the members of the
 5
     classes. Plaintiff and all the members of the classes have been injured by the same wrongful
 6
     practices of Defendant. Plaintiff’s claims arise from the same practices and course of conduct
 7
     that give rise to the claims of the members of the Class and are based on the same legal theories.
 8
              27.       Adequacy: Plaintiff will fully and adequately assert and protect the interests of
 9

10   the classes and has retained class counsel who are experienced and qualified in prosecuting class

11   actions. Neither Plaintiff nor his attorneys have any interests contrary to or in conflict with the
12   Class.
13
              28.       Federal Rule of Civil Procedure 23(b)(1), the Risk of Inconsistent or
14
     Varying Adjudications and Impairment to Other Class Members’ Interests: Plaintiff seeks
15
     adjudication as to the interpretation, and resultant scope, of Defendant’s policies, which are
16

17   common to all members of the class. The prosecution of separate actions by individual members

18   of the classes would risk inconsistent or varying interpretations of those policy terms and create

19   inconsistent standards of conduct for Defendant. The policy interpretations sought be Plaintiff
20   could also impair the ability of absent class members to protect their interests.
21
              29.       Federal Rule of Civil Procedure 23(b)(2), Declaratory and Injunctive Relief:
22
     Defendant acted or refused to act on grounds generally applicable to Plaintiff and other
23
     members of the proposed classes making injunctive relief and declaratory relief appropriate on a
24

25   classwide basis.

26


     COMPLAINT—CLASS ACTION - 8                                             K E L L E R R O H R B AC K    L.L.P.
                                                                                1201 Third A venue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
              Case
              Case2:20-cv-00616-TSZ
                   MDL No. 2942 Document
                                    Document
                                         6-6 1Filed
                                                Filed
                                                    04/23/20
                                                      04/22/20Page
                                                               Page129ofof15
                                                                           12



            30.     Federal Rule of Civil Procedure 23(b)(3), Superiority: A class action is
 1

 2   superior to all other available methods of the fair and efficient adjudication of this lawsuit.

 3   While the aggregate damages sustained by the classes are likely to be in the millions of dollars,

 4   the individual damages incurred by each class member may be too small to warrant the expense
 5
     of individual suits. Individual litigation creates a risk of inconsistent and/or contradictory
 6
     decisions and the court system would be unduly burdened by individual litigation of such cases.
 7
     A class action would result in a unified adjudication, with the benefits of economies of scale and
 8
     supervision by a single court.
 9

10                                     VI.    CAUSES OF ACTION

11                                 Count One—Declaratory Judgment

12            (Brought on behalf of the Practice Income Coverage Declaratory Relief Class, Extra
13    Expense Declaratory Relief Class, Extended Practice Income Declaratory Relief Class, and
14
                                        Civil Authority Relief Class)
15
            31.     Previous paragraphs alleged are incorporated herein.
16
            32.     This is a cause of action for declaratory judgment pursuant to the Declaratory
17

18   Judgment Act, codified at 28 U.S.C. § 2201.

19          33.     Plaintiff Marler brings this cause of action on behalf of the Practice Income

20   Coverage Declaratory Relief Class, Extra Expense Declaratory Relief Class, Extended Practice
21
     Income Declaratory Relief Class, and Civil Authority Declaratory Relief Class.
22
            34.     Plaintiff Marler seeks a declaratory judgment declaring that Plaintiff Marler’s
23
     and class members’ losses and expenses resulting from the interruption of their business are
24
     covered by the Policy.
25

26


     COMPLAINT—CLASS ACTION - 9                                           K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
             Case
              Case2:20-cv-00616-TSZ
                   MDL No. 2942 Document
                                    Document
                                         6-6 1 Filed
                                                Filed04/23/20
                                                      04/22/20 Page
                                                                Page1310ofof1512



            35.       Plaintiff Marler seeks a declaratory judgment declaring that Aspen is responsible
 1

 2   for timely and fully paying all such claims.

 3                                    Count Two—Breach of Contract

 4           (Brought on behalf of the Practice Income Coverage Breach of Contract Class, Extra
 5
     Expense Breach of Contract Class, Extended Practice Income Breach of Contract Class, and
 6
                                  Civil Authority Breach of Contract Class)
 7
            36.       Previous paragraphs alleged are incorporated herein.
 8
            37.       Plaintiff Marler brings this cause of action on behalf of the Practice Income
 9

10   Coverage Breach of Contract Class, Extra Expense Breach of Contract Class, Extended Practice

11   Income Breach of Contract Class, and Civil Authority Breach of Contract Class.
12          38.       The Policy is a contract under which Plaintiff Marler and the class paid
13
     premiums to Aspen in exchange for Aspen’s promise to pay Plaintiff Marler and the class for all
14
     claims covered by the Policy.
15
            39.       Plaintiff Marler has paid its insurance premiums.
16

17          40.       Upon information and belief, Aspen denied coverage for other similarly situated

18   policyholders.

19          41.       Denying coverage for the claim is a breach of the insurance contract.
20          42.       Plaintiff Marler is harmed by the breach of the insurance contract by Aspen.
21
                                      VII.    PRAYER FOR RELIEF
22
            1.        A declaratory judgment that the policy or policies cover the plaintiff’s losses and
23
     expenses resulting from the interruption of the plaintiff’s business by COVID-19 and/or orders
24
     issued by Governor Inslee, other Governors, and/or other authorities.
25

26


     COMPLAINT—CLASS ACTION - 10                                          K E L L E R R O H R B AC K    L.L.P.
                                                                              1201 Third A venue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
             Case
              Case2:20-cv-00616-TSZ
                   MDL No. 2942 Document
                                    Document
                                         6-6 1 Filed
                                                Filed04/23/20
                                                      04/22/20 Page
                                                                Page1411ofof1512



            2.      A declaratory judgment that the defendant is responsible for timely and fully
 1

 2   paying all such losses.

 3          3.      Damages.

 4          4.      Pre-judgment interest at the highest allowable rate.
 5
            5.      Reasonable attorney fees and costs.
 6
            6.      Such further and other relief as the Court shall deem appropriate.
 7
                                         VIII. JURY DEMAND
 8
            Plaintiff demands a jury trial on all claims so triable.
 9

10

11   //

12   //
13   //
14
     //
15
     //
16
     //
17

18   //

19   //

20   //
21
     //
22
     //
23
     //
24
     //
25

26   //


     COMPLAINT—CLASS ACTION - 11                                           K E L L E R R O H R B AC K    L.L.P.
                                                                               1201 Third A venue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
               Case
                Case2:20-cv-00616-TSZ
                     MDL No. 2942 Document
                                      Document
                                           6-6 1 Filed
                                                  Filed04/23/20
                                                        04/22/20 Page
                                                                  Page1512ofof1512



              DATED this 22nd day of April, 2020.
 1

 2                                                  KELLER ROHRBACK L.L.P.

 3
                                                    By: s/ Ian S. Birk
 4                                                  By: s/ Lynn L. Sarko
                                                    By: s/ Gretchen Freeman Cappio
 5
                                                    By: s/ Irene M. Hecht
 6                                                  By: s/ Amy Williams Derry
                                                    By: s/Maureen Falecki
 7                                                      Ian S. Birk, WSBA #31431
                                                        Lynn L. Sarko, WSBA #16569
 8                                                      Gretchen Freeman Cappio, WSBA #29576
                                                        Irene M. Hecht, WSBA #11063
 9
                                                        Amy Williams Derry, WSBA #28711
10                                                      Maureen Falecki, WSBA#18569
                                                        1201 Third Avenue, Suite 3200
11                                                      Seattle, WA 98101
                                                        Telephone: (206) 623-1900
12                                                      Fax: (206) 623-3384
                                                        Email: ibirk@kellerrohrback.com
13
                                                        Email: lsarko@kellerrohrback.com
14                                                      Email: gcappio@kellerrohrback.com
                                                        Email: ihecht@kellerrohrback.com
15                                                      Email: awilliams-derry@kellerrohrback.com
                                                        Email: mfalecki@kellerrohrback.com
16

17                                                  By: s/ Alison Chase
                                                        Alison Chase, pro hac vice forthcoming
18                                                      801 Garden Street, Suite 301
                                                        Santa Barbara, CA 93101
19                                                      Telephone: (805) 456-1496
                                                        Fax: (805) 456-1497
20                                                      Email: achase@kellerrohrback.com
21
                                                        Attorneys for Plaintiff
22   4832-9377-7338, v. 1

23

24

25

26


     COMPLAINT—CLASS ACTION - 12                                       K E L L E R R O H R B AC K    L.L.P.
                                                                           1201 Third A venue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
